1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     GREEN SOLUTIONS RECYCLING, LLC,               Case No. 3:16-cv-00334-MMD-CBC

7                                    Plaintiff,                       ORDER
             v.
8
      RENO DISPOSAL COMPANY, INC., et
9     al.,

10                               Defendants.

11

12   I.     SUMMARY

13          This case is about the City of Reno’s authority to grant a monopoly for the collection

14   and disposal of certain recyclable materials. Plaintiff Green Solutions Recycling, LLC

15   (“GSR”) contends that the City has no such authority and unlawfully has restrained trade

16   in violation of Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1 (“Act”). Before the

17   Court are three motions for summary judgment: (1) Defendants Reno Disposal Company,

18   Inc. (“Reno Disposal”) and Waste Management of Nevada, Inc.’s (“WMON”) motion for

19   summary judgment regarding lack of subject matter jurisdiction/standing (“Defendants’

20   Jurisdictional Motion”) (ECF No. 105); Defendants Reno Disposal and WMON’s motion

21   for summary judgment regarding enforceability of franchise agreement (“Defendants’

22   Merits Motion”) (ECF No. 106); and Plaintiff’s motion for partial summary judgment

23   (“Plaintiff’s Motion”) (ECF No. 113).1 The Court has reviewed the relevant briefing (ECF

24   Nos. 120, 121, 122, 123, 124, 126) and held a hearing on these motions on December 18,

25   ///

26   ///

27          1The  City filed a joinder to Defendants’ Jurisdictional Motion and Defendants’ Merits
28   Motion. (ECF No. 107, 108.) The City also filed a joinder to Defendants’ opposition to
     Plaintiff’s Motion. (ECF No. 127.)
1    2018 (ECF No. 134). For the following reasons, the Court denies Defendants’

2    Jurisdictional Motion, grants Defendants’ Merits Motion, and denies Plaintiff’s Motion.

3    II.    BACKGROUND2

4           Nevada law allows the City to “[g]rant an exclusive franchise to any person” for the

5    “[c]ollection and disposal of garbage and other waste.” NRS §§ 268.081, 268.083.

6    Accordingly, the City entered into an exclusive franchise agreement with Reno Disposal

7    on November 7, 2012. (ECF No. 113 at 2; ECF No. 106 at 6.) The City entered into a

8    second exclusive franchise agreement with another entity, but Reno Disposal eventually

9    acquired the franchise rights under that agreement as well. (ECF No. 106 at 6.) The Court

10   refers to both franchise agreements as the “Franchise Agreement.” The Franchise

11   Agreement basically grants Reno Disposal the exclusive right to pick up and remove solid

12   waste and certain recyclable materials from commercial entities, although the Franchise

13   Agreement uses a number of terms of art that are defined in the Franchise Agreement

14   itself. (Id. at 10; see also ECF No. 113-1 at 15.)

15          Plaintiff contracted with various commercial entities in the City to pick up and

16   remove certain recyclable materials from their premises. (ECF No. 113 at 4.) Plaintiff

17   operates by providing its customers with recycling containers in exchange for payment

18   offset by a rebate. (ECF No. 106 at 12, 17.) For example, Plaintiff charged one customer

19   $440 per bin each month and provided that customer with a rebate of $2.52 per bin each

20   month. (Id. at 17.)

21          The City eventually took the position that Plaintiff was violating the Franchise

22   Agreement based on its view that Plaintiff’s customers were essentially paying for Plaintiff

23   to remove waste when Reno Disposal had the exclusive rights to remove waste. (See ECF

24   No. 113 at 4.) The City informed Plaintiff’s counsel that Plaintiff could pick up and remove

25   certain recyclable materials without violating the Franchise Agreement only if Plaintiff’s

26   customers actually sold the recyclable materials instead of paying for them to be removed.

27   ///

28
            2The   facts recited below are undisputed unless noted otherwise.
                                                   2
1    (Id.) In other words, Plaintiff’s customers were essentially required to realize a net profit

2    from the arrangement, and thus the rebate would have to exceed the container rental

3    charges. (See id.) The City informed some of Plaintiff’s customers that the customers were

4    violating the Franchise Agreement. (Id. at 5.) In addition, counsel for Reno Disposal and

5    WMON sent demand letters to some of Plaintiff’s customers asserting that the customers

6    were violating the Franchise Agreement. (ECF No. 113 at 7.)

7            Plaintiff asserts five claims for relief in its First Amended Complaint (“FAC”): (1)

8    violation of Section 1 of the Act; (2) violation of the Commerce Clause under 42 U.S.C. §

9    1983; (3) violation of the Nevada Unfair Trade Practices Act, NRS § 598A.060; (4) tortious

10   interference with contractual relationship; and (5) trespass to chattels. (ECF No. 48 at 7-

11   11.) The Court has already dismissed Plaintiff’s second claim for relief. (ECF No. 86 at

12   236.)

13   III.    LEGAL STANDARD

14           “The purpose of summary judgment is to avoid unnecessary trials when there is no

15   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

16   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

17   the discovery and disclosure materials on file, and any affidavits “show that there is no

18   genuine issue as to any material fact and that the moving party is entitled to a judgment

19   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

20   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

21   find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

22   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

23   Where reasonable minds could differ on the material facts at issue, however, summary

24   judgment is not appropriate. See id. at 250-51. “The amount of evidence necessary to

25   raise a genuine issue of material fact is enough ‘to require a jury or judge to resolve the

26   parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897,

27   902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288-89

28   (1968)). In evaluating a summary judgment motion, a court views all facts and draws all

                                                   3
1    inferences in the light most favorable to the nonmoving party. Kaiser Cement Corp. v.

2    Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

3           The moving party bears the burden of showing that there are no genuine issues of

4    material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

5    moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

6    motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

7    477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

8    produce specific evidence, through affidavits or admissible discovery material, to show

9    that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

10   and “must do more than simply show that there is some metaphysical doubt as to the

11   material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

12   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

13   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

14   Anderson, 477 U.S. at 252.

15   IV.    DEFENDANTS’ JURISDICTIONAL MOTION (ECF NO. 105)

16          Defendants move for summary judgment on two jurisdictional grounds: that the

17   Court lacks subject matter jurisdiction and that Plaintiff lacks standing. The Court finds

18   both grounds unpersuasive for the following reasons and denies Defendants’

19   Jurisdictional Motion.

20          A.     Subject Matter Jurisdiction

21          “In determining jurisdiction under the Sherman Act, the focus of the inquiry is the

22   defendant’s business activities.” Musick v. Burke, 913 F.2d 1390, 1395 (9th Cir. 1990)

23   (citing Western Waste Serv. Sys. v. Universal Waste Control, 616 F.2d 1094, 1097 n.2

24   (9th Cir. 1980)). The plaintiff “must make a showing of a substantial effect on interstate

25   commerce generated either by [the defendant’s] general business activities or by the

26   alleged antitrust violations themselves.” Id. (citations omitted). “To make this showing [the

27   plaintiff] must first identify the relevant aspect of interstate commerce; it is not sufficient to

28   presume an interrelationship of the local activity to some unspecified aspect of interstate

                                                     4
1    commerce.” Id. (citing McLain v. Real Estate Bd. of New Orleans, Inc., 444 U.S. 232, 242

2    (1980)). Then the plaintiff must demonstrate that the defendant’s local activity affects some

3    other appreciable activity demonstrably in interstate commerce. Id. (citing McLain, 444

4    U.S. at 242). “This effect must be, ‘as a matter of practical economics . . . not

5    insubstantial.’” Id. (alteration in original) (quoting McLain, 444 U.S. at 246). “Whether the

6    defendant’s ‘activities sufficiently affect interstate commerce to create Sherman Act

7    jurisdiction is a highly fact-based question calling for common sense judgment.’” Id. (citing

8    Mitchell v. Frank R. Howard Mem’l Hosp., 853 F.2d 762, 765 (9th Cir. 1988)).

9           Plaintiff argues that Defendants’ business substantially affects interstate commerce

10   because Defendants ship all the recyclables they collect in Nevada to a materials recycling

11   facility in California. (ECF No. 120 at 4-5.) As evidence, Plaintiff cites to the testimony of

12   Greg Martinelli—Defendants’ employee—at the preliminary injunction hearing. (Id. at 5

13   (citing ECF No. 113-18 at 184-85).) Defendants do not dispute this evidence and instead

14   make a number of arguments that the Court finds unpersuasive for the reasons discussed

15   below. Accordingly, the Court finds that it has subject matter jurisdiction over Plaintiff’s

16   claim under the Act.

17          Defendants first make several arguments that the Court lacks subject matter

18   jurisdiction because Plaintiff is not implicated in interstate commerce. (See ECF No. 105

19   at 14-27.) But Plaintiff correctly notes that Plaintiff’s own activity is irrelevant. (See ECF

20   No. 120 at 6.) Defendants’ activity—not Plaintiff’s—determines subject matter jurisdiction

21   under the Act. Musick, 913 F.2d at 1395 (emphasis added) (“In determining jurisdiction

22   under the Sherman Act, the focus of the inquiry is the defendant’s business activities.”).

23          Defendants’ argument to the contrary misstates the record. Defendants assert that

24   the Court initially found that it had subject matter jurisdiction based on Plaintiff’s

25   involvement in interstate commerce. (ECF No. 123 at 3 (citing ECF No. 47 at 2).) But in

26   the order Defendants cite, the Court expressly found subject matter jurisdiction because

27   Defendants’ alleged conduct—not Plaintiff’s—implicates interstate commerce. (ECF No.

28   47 at 3 (emphasis added) (“The Court finds that GSR has satisfied the Court’s Order —

                                                   5
1    Defendants’ alleged conduct under GSR’s theory as explained in GSR’s Response

2    implicates interstate commerce.”).)

3           Defendants further argue that the Court lacks subject matter jurisdiction because

4    the Franchise Agreement does not apply to recyclable materials that are commodities in

5    interstate commerce—it only applies to waste. (See ECF No. 105 at 12-14.) However,

6    even if the Franchise Agreement only covers waste, Defendants do not dispute Plaintiff’s

7    evidence that Defendants ship recyclable materials out of state. (See ECF No. 105, 123.)

8    Plaintiffs may rely on Defendants’ general business activities as opposed to the alleged

9    antitrust violations themselves to make a showing of a substantial effect on interstate

10   commerce for the purpose of establishing jurisdiction. Musick, 913 F.2d at 1395.

11   Accordingly, the Court finds Defendants’ argument unpersuasive.

12          Defendants further argue that the Court lacks subject matter jurisdiction under the

13   state-action immunity doctrine derived from Parker v. Brown, 317 U.S. 341 (1943). (ECF

14   No. 105 at 13.) However, state-action immunity is a defense and does not affect the

15   Court’s jurisdiction. See, e.g., F.T.C. v. Phoebe Putney Health Sys., Inc., 568 U.S. 216,

16   235 (2013) (referring to Parker immunity as a “state-action defense to price-fixing claims”).

17   The Court thus addresses state-action immunity infra Section V.

18          Defendants further argue that the only activity at issue in this case is the collection

19   and disposal of waste in the City, which does not implicate interstate commerce or antitrust

20   concerns. (ECF No. 105 at 13.) Again, Defendants have not disputed Plaintiff’s evidence

21   that Defendants’ general business activities have a substantial effect on interstate

22   commerce. (See id.; ECF No. 123.) Accordingly, the Court finds Defendants’ argument

23   unpersuasive.

24          B.     Standing

25          “Article III of the Constitution limits federal-court jurisdiction to ‘Cases’ and

26   ‘Controversies.’” Massachusetts v. EPA, 549 U.S. 497, 516 (2007). “[T]o satisfy Article III’s

27   standing requirements, a plaintiff must show (1) it has suffered an ‘injury in fact’ that is (a)

28   concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2)

                                                    6
1    the injury is fairly traceable to the challenged action of the defendant; and (3) it is likely,

2    as opposed to merely speculative, that the injury will be redressed by a favorable

3    decision.” Friends of the Earth, Inc. v. Laidlaw Envt’l Servs. (TOC) Inc., 528 U.S. 167, 180-

4    81 (2000) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)). The party

5    invoking federal jurisdiction bears the burden of establishing these elements. FW/PBS,

6    Inc. v. Dallas, 493 U.S. 215, 231 (1990) (citations omitted).

7                  1.      Injury

8           Defendants argue that Plaintiff has not suffered a legally cognizable injury because

9    Plaintiff has not obtained a business license from the City of Reno to “legally ‘collect,

10   transport, process, recycle or dispose of’ recyclable materials.” (ECF No. 105 at 28.)

11   Defendants contend that Plaintiff cannot suffer injury if it is acting unlawfully. (Id.) Plaintiff

12   argues that it is not required to obtain a license under Reno Municipal Code (“RMC”) §

13   5.90.010 to engage in its business. (ECF No. 120 at 11.) Plaintiff further argues that the

14   RMC has no specific licensing requirements or specific licenses for the collection, hauling,

15   transportation, and recycling of recyclable materials. (Id.) Defendants do not address

16   Plaintiff’s argument in their reply and have not identified a statute or other source of

17   authority that requires Plaintiff to obtain a license for the collection, hauling, transportation,

18   and recycling of recyclable materials. (See ECF No. 123 at 9.) Accordingly, the Court finds

19   Defendants’ argument unpersuasive.

20                 2.      Prudential Standing

21          Prudential standing “encompasses the general prohibition on a litigant’s raising

22   another person’s legal rights, the rule barring adjudication of generalized grievances more

23   appropriately addressed in representative branches, and the requirement that a plaintiff’s

24   complaint fall within the zone of interests protected by the law invoked.” Freedom Mortg.

25   Corp. v. Las Vegas Dev. Grp., LLC, 106 F. Supp. 3d 1174, 1179 (D. Nev. 2015) (quoting

26   United States v. Lazarenko, 476 F.3d 642, 649-50 (9th Cir. 2007)). “The question of

27   prudential standing is often resolved by the nature and source of the claim. Essentially,

28   the standing question in such cases is whether the [statute] on which the claim [relies]

                                                     7
1    properly can be understood as granting persons in the plaintiff’s position a right to judicial

2    relief.” Id. (quoting The Wilderness Soc’y v. Kane County, 632 F.3d 1162, 1169 (10th Cir.

3    2011)).

4           Defendants argue that Plaintiff lacks prudential standing because “(1) the City has

5    the authority to regulate the collection, transportation and disposal of recyclable materials

6    that are treated as waste; (2) GSR does not buy or sell recyclable materials but instead is

7    collecting, transporting and disposing of recyclable materials in violation of the City’s

8    Franchise Agreement; (3) GSR’s activity violates the clear prohibitions in the City’s

9    Franchise Agreement and (4) even if GSR’s activity did not violate the Franchise

10   Agreement, GSR’s activity in the City is illegal since GSR is not licensed or permitted to

11   collect, transport or dispose of recyclable materials in the City.” (ECF No. 105 at 30.)

12          Plaintiff argues that its antitrust claim falls within the zone of interests protected by

13   the Act because Plaintiff alleges that the Franchise Agreement is a price fixing scheme.

14   (ECF No. 120 at 15.)

15          The Court agrees with Plaintiff. Defendants’ arguments as presented to the Court

16   do not bear on Plaintiff’s prudential standing.

17          Accordingly, the Court will deny Defendants’ Jurisdictional Motion.

18   V.     DEFENDANTS’ MERITS MOTION (ECF NO. 106)

19          Defendants essentially argue that they are entitled to summary judgment under the

20   state-action immunity doctrine derived from Parker v. Brown, 317 U.S. 341 (1943). (See

21   ECF No. 106 at 22 (arguing that the Franchise Agreement does not violate the Act even

22   though it establishes a monopoly because the City may regulate waste as a valid exercise

23   of its police power).) In Parker, the Supreme Court held that the Act did not “bar States

24   from imposing market restraints as an act of government” because the Act was not

25   “intended to restrict the sovereign capacity of the States to regulate their economies.”

26   Chamber of Commerce of the United States of Am. v. City of Seattle, 890 F.3d 769, 781

27   (9th Cir. 2018) (quoting Phoebe Putney, 568 U.S. at 224). Following Parker, the Supreme

28   Court has extended immunity from federal antitrust laws to “nonstate actors carrying out

                                                    8
1    the State’s regulatory program,” albeit only “under certain circumstances.” Id. (quoting

2    Phoebe Putney, 568 U.S. at 224-25).

3           “State-action immunity is the exception rather than the rule.” Id. The doctrine is

4    “disfavored” because it is at odds with “the fundamental national values of free enterprise

5    and economic competition . . . embodied in federal antitrust laws.” Id. (quoting Phoebe

6    Putney, 568 U.S. at 225). Thus, the Supreme Court has only recognized state-action

7    immunity “when it is clear that the challenged anticompetitive conduct is undertaken

8    pursuant to a regulatory scheme is that is the State’s own.” Id. (quoting Phoebe Putney,

9    568 U.S. at 225). “The Supreme Court’s narrow take on state-action immunity is all the

10   more exacting when a non-state actor invokes the protective umbrella of Parker immunity.”

11   Id. (citing Phoebe Putney, 568 U.S. at 225).

12          “The Supreme Court uses a two-part test, sometimes referred to as the Midcal test,

13   ‘to determin[e] whether the anticompetitive acts of private parties are entitled to immunity.’”

14   Id. (alteration in original) (quoting Phoebe Putney, 568 U.S. at 225). “First, ‘the challenged

15   restraint [must] be one clearly articulated and affirmatively expressed as state policy,’ and

16   second, “the policy [must] be actively supervised by the State.’” Id. (alteration in original)

17   (quoting Phoebe Putney, 568 U.S. at 225).

18          A.     The Clear-Articulation Test

19          The “inquiry with respect to the clear-articulation test is a precise one.” Id. at 782.

20   The relevant question is whether the regulatory structure adopted by the state specifically

21   authorizes the conduct alleged to violate the Act. Id. (quoting Cost Mgmt. Servs., Inc. v.

22   Wash. Nat. Gas Co., 99 F.3d 937, 942 (9th Cir. 1996)). “The state’s authorization must be

23   plain and clear: The relevant statutory provisions must ‘plainly show that the [state]

24   legislature contemplated the sort of activity that is challenged,’ which occurs where they

25   ‘confer express authority to take action that foreseeably will result in anticompetitive

26   effects.’” Id. (alteration in original) (quoting Hass v. Or. State Bar, 883 F.2d 1453, 1457

27   (9th Cir. 1989)). “The state, in its sovereign capacity, must ‘clearly intend[ ] to displace

28   competition in a particular field with a regulatory structure . . . in the relevant market.” Id.

                                                    9
1    (alteration in original) (quoting S. Motor Carriers Rate Conference, Inc. v. United States,

2    471 U.S. 48, 64 (1985)). Once the court determines that there is express state

3    authorization, the court considers the concept of foreseeability, which is used to decide

4    “the reach of antitrust immunity that stems from an already authorized monopoly, price

5    regulation, or other disruption in economic competition.” Id. (citation and internal

6    alterations omitted).

7           The statute at issue here expressly authorizes anticompetitive conduct. See NRS

8    § 268.081 (allowing municipalities to displace or limit competition in the collection and

9    disposal of garbage and other waste). Thus, the Court must consider “whether the

10   particular alleged anti-competitive conduct was a foreseeable result of the overall

11   anticompetitive scheme.” Shames v. Cal. Travel & Tourism Comm’n, 626 F.3d 1079, 1084

12   (9th Cir. 2010).

13          It is foreseeable that NRS § 268.081 would result in a monopoly over the collection

14   and disposal of materials whose status as “waste” is disputed because the concept of

15   waste is subjective. For example, a commonplace item such as a disposable plastic spoon

16   might have little value to many people but a great deal of value to someone who has no

17   spoons. Moreover, it is not necessary that the state legislature “contemplated the precise

18   action complained of as long as it contemplated the kind of action to which objection was

19   made.” Mercy-Peninsula Ambulance, Inc. v. San Mateo County, 592 F. Supp. 956, 962

20   (N.D. Cal. 1984), aff’d, 791 F.2d 755 (9th Cir. 1986) (quoting Benson v. Ariz. State Bd. of

21   Dental Exam’rs, 673 F.2d 272, 276 n.8 (9th Cir. 1982)). In Benson, the “defendant medical

22   examining Board was held immune under Midcal even though the state statute authorizing

23   the Board to decide the manner in which licensing exams are given ‘did not itself lay down

24   all the requirements that the Board imposed.’” Id. (quoting Benson, 673 F.2d at 276 n.8).

25   Just as in Benson, the City is immune under Midcal even though the state statute

26   authorizing the City to grant a monopoly over the collection and disposal of garbage and

27   other waste does not specifically list all the material that might constitute “other waste.” It

28   is clear that the Nevada legislature contemplated a monopoly on the collection and

                                                   10
1    disposal of garbage and other waste. It was not necessary—and it was probably

2    impossible—for the Nevada legislature to list every single thing that might constitute

3    waste.

4             Plaintiff argues that the Nevada legislature could not have foreseen that

5    Defendants would regulate and peg the price of recyclable commodities as a result of NRS

6    § 268.081. (ECF No. 113 at 30.) The Court finds Plaintiff’s argument unpersuasive

7    because it mischaracterizes Defendants’ activity as price-fixing. Rather than artificially

8    fixing prices for recyclable materials, the City has adopted a definition of waste that—as it

9    must—incorporates monetary value to the producer: the City has defined waste as

10   materials that the generator pays someone to take away. (ECF No. 113-5 at 4.) Any effect

11   that the City’s definition has on the price of recyclable materials is a necessary

12   consequence of enforcing the exclusive franchise it is entitled to grant. And even if the

13   Court accepted Plaintiff’s characterization of Defendants’ activity, Defendants still have

14   not “fixed prices” in the typical sense. “Horizontal price fixing occurs when retail

15   competitors arrange to set prices and thus interfere with free market forces.” Taggart v.

16   Rutledge, 852 F.2d 1290, 1988 WL 79483, at *2 (9th Cir. 1988) (citing 49er Chevrolet, Inc.

17   v. General Motors Corp., 803 F.2d 1463, 1466 (9th Cir.1986)). “Vertical price fixing occurs

18   when a supplier attempts to fix the prices charged by those who resell his products.” Id.

19   (citing Gen. Cinema Corp. v. Buena Vista Distrib. Co., 681 F.2d 594, 597 (9th Cir.1982)).

20   Defendants have not engaged in horizontal price fixing because they are not

21   competitors—the City has essentially hired Reno Disposal to manage the City’s waste.

22   Defendants also have not engaged in vertical price fixing because the relationship

23   between the City and Reno Disposal does not include a supplier or reseller.

24            Plaintiff further argues that NRS § 268.081—which permits the City to grant an

25   exclusive franchise over the “[c]ollection and disposal of garbage and other waste”—does

26   not authorize the City to limit competition over “non-discarded recyclable materials.” (ECF

27   No. 113 at 28.) In support of its argument, Plaintiff notes that the Nevada legislature has

28   not amended NRS § 268.081 to address recyclable materials even though the Nevada

                                                  11
1    legislature defined “recyclable materials” in another statute—NRS § 444A.013. (Id.)

2    Plaintiff further notes that “recyclable materials that are not treated as waste” are not “solid

3    waste” within the meaning of another statute—NRS § 444.490—and therefore are not

4    “other waste” within the meaning of NRS § 268.081. (Id.) The Court finds these arguments

5    unpersuasive because it is foreseeable that the City would have to define “other waste”

6    for itself in light of the term’s subjectivity.

7           Accordingly, the Court finds that the City and Reno Disposal’s anticompetitive

8    conduct has been clearly articulated and affirmatively expressed as state policy.

9           B.      The Active-Supervision Requirement

10          “The active supervision requirement demands . . . that state officials have and

11   exercise power to review particular anticompetitive acts of private parties and disapprove

12   those that fail to accord with state policy.” Chamber of Commerce, 890 F.3d at 787

13   (alteration in original) (quoting N.C. State Bd. of Dental Exam’rs v. FTC, 135 S. Ct. 1101,

14   1112 (2015)). “Because ‘[e]ntities purporting to act under state authority might diverge

15   from the State’s considered definition of the public good’ and ‘[t]he resulting asymmetry

16   between a state policy and its implementation can invite private self-dealing,’ the active-

17   supervision requirement ‘seeks to avoid this harm by requiring the State to review and

18   approve interstitial policies made by the entity claiming immunity.” Id. (alterations in

19   original) (quoting N.C. State Bd. of Dental Exam’rs, 135 S. Ct. at 1112).

20          However, the active-supervision requirement does not apply when the “challenged

21   activity is within a traditional municipal function.” Grason Elec. Co. v. Sacramento Mun.

22   Util. Dist., 770 F.2d 833, 838 (9th Cir. 1985) (citing Golden State Transit Corp. v. City of

23   Los Angeles, 726 F.2d 1430, 1434 (9th Cir. 1984); see also United Nat’l Maint., Inc. v. San

24   Diego Convention Ctr. Corp., No. 07CV2172 AJB, 2012 WL 12845620, at *7 (S.D. Cal.

25   Sept. 5, 2012), aff’d sub nom. United Nat’l Maint., Inc. v. San Diego Convention Ctr., Inc.,

26   766 F.3d 1002 (9th Cir. 2014) (citing Golden State, 726 F.2d at 1434). In addition, the

27   active-supervision requirement does not apply when “the actor is a municipality rather than

28   ///

                                                       12
1    a private party.” Chamber of Commerce, 890 F.3d at 788. Both exceptions to the active-

2    supervision requirement apply here.

3           First, the “challenged activity is within a traditional municipal function.” Grason, 770

4    F.2d at 838. “[W]aste disposal is both typically and traditionally a local government

5    function.” United Haulers Ass’n, Inc. v. Oneida-Herkimer Solid Waste Mgmt. Auth., 550

6    U.S. 330, 344 (2007) (quoting United Haulers Ass’n, Inc. v. Oneida-Herkimer Solid Waste

7    Mgmt. Auth., 261 F.3d 245, 264 (2d Cir. 2001) (Calabresi, J., concurring)).

8           Second, “the actor is a municipality rather than a private party.” Chamber of

9    Commerce, 890 F.3d at 788. The actor here is the City rather than Reno Disposal and

10   WMON because Reno Disposal and WMON are not engaged in municipal regulation. See

11   Town of Hallie v. City of Eau Claire, 471 U.S. 34, 46 n.10 (1985) (citing S. Motor Carriers,

12   471 U.S. at 61) (“Where state or municipal regulation by a private party is involved,

13   however, active state supervision must be shown, even where a clearly articulated state

14   policy exists.”). Unlike in S. Motor Carriers, where “four states permitted private rate

15   bureaus, composed of common carriers, to submit rate proposals to their respective state

16   public service commissions for approval or rejection,” id. (citing S. Motor Carriers, 471

17   U.S. at 50-52), Reno Disposal and WMON have no authority to set pricing or in any way

18   regulate the collection and disposal of garbage and other waste. Given that the actor here

19   is the City, “there is little or no danger that it is involved in a private price-fixing

20   arrangement. The only real danger is that it will seek to further purely parochial public

21   interests at the expense of more overriding state goals.” Id. (quoting N.C. State Bd. of

22   Dental Exam’rs, 135 S. Ct. at 1112). Consequently, the active-supervision requirement

23   does not apply.

24          Given that the challenged restraint in this case—the City’s grant of a monopoly over

25   the collection of recyclable materials that Plaintiff wishes to pick up—is clearly articulated

26   and affirmatively expressed as state policy, state-action immunity applies. Accordingly,

27   the Court grants summary judgment in favor of Defendants.

28   ///

                                                   13
1    VI.    REMAINING STATE LAW CLAIMS

2           “If the court determines at any time that it lacks subject-matter jurisdiction, the court

3    must dismiss the action.” Fed. R. Civ. P. 12(h)(3). Plaintiff’s FAC contained two claims that

4    raised federal questions. (ECF No. 48 at 7-10.) The Court dismissed one of those claims

5    (ECF No. 86 at 236) and now grants summary judgment on the other. Having resolved the

6    federal claims in this case, the Court declines to exercise supplemental jurisdiction over

7    the remaining state law claims.3 See 28 U.S.C. § 1367(c)(3) (“The district courts may

8    decline to exercise supplemental jurisdiction over a claim under subsection (a) if the district

9    court has dismissed all claims over which it has original jurisdiction.”). Accordingly, the

10   Court will dismiss the state law claims without prejudice.

11   VII.   CONCLUSION

12          The Court notes that the parties made several arguments and cited to several cases

13   not discussed above. The Court has reviewed these arguments and cases and determines

14   that they do not warrant discussion as they do not affect the outcome of the motions before

15   the Court.

16          It is therefore ordered that Defendants’ jurisdictional motion for summary judgment

17   (ECF No. 105) is denied.

18          It is further ordered that Defendants’ merits motion for summary judgment (ECF

19   No. 106) is granted. The Court grants summary judgment in favor of Defendants Reno

20   Disposal, WMON, and the City of Reno on Plaintiff’s remaining federal claim for violation

21   of Section 1 of the Sherman Antitrust Act (first claim for relief).

22          It is further ordered that Plaintiff’s motion for summary judgment (ECF No. 113) is

23   denied as moot.

24          It is further ordered that the remaining state law claims are dismissed without

25   prejudice.

26   ///

27
            3The Court also lacks independent diversity jurisdiction under 28 U.S.C. § 1332
28   over the remaining state law claims because all parties are citizens of Nevada. (ECF No.
     48 at 2.)
                                               14
1           The Clerk of the Court is instructed to enter judgment in favor of all Defendants and

2    close this case.

3           DATED THIS 7th day of January 2019.

4

5
                                                      MIRANDA M. DU
6                                                     UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 15
